Case: 4:19-cr-00764-JAR-NCC Doc. #: 108 Filed: 01/19/21 Page: 1 of 3 PageID #: 235




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                         )
                                                   )
         Plaintiff,                                )
 vs.                                               )     No. 19-cr-764
                                                   )
                                                   )
 Surrayah Hill,                                    )
                                                   )
       Defendant.                                  )

          MOTION FOR EXTENSION OF TIME TO FILE PRETRIAL MOTIONS

         Comes now attorney Daniel R. Schattnik and hereby moves this Honorable Court for an

 extension of time to file pretrial motions, and in support thereof states:

         1. The undersigned adopts the comparable motion (Doc. 107) recently filed on behalf of co-

 defendant Hunter in that the same COVID-19 related issues and hurdles cited by his counsel also

 apply to Defendant Hill.

         2. This matter is has been designated a complex case (Doc. 55) due to both the nature of the

 alleged offense and the amount and type of discovery materials that have been provided.

         3. Counsel requires additional time to evaluate the need for the filing of pretrial motions in

 this matter.

         4. The government has extended an initial plea offer to resolve this case, which needs to be

 discussed with the client and explored before decisions on motions are made.

         5. That the current coronavirus situation has made it difficult, if not impossible, to have

 meaningful direct discussions with the client regarding the discovery materials, as well as to discuss

 other aspects of the case; at present Ms. Hill is located at the St. Louis City Justice Center;

 communication with her are limited to video-zoom meetings rather than in-person consultation,

                                                   1
Case: 4:19-cr-00764-JAR-NCC Doc. #: 108 Filed: 01/19/21 Page: 2 of 3 PageID #: 236




 which has made the process more problematic.

        WHEREFORE Defendant prays that this Honorable Court extend the deadline for the filing

 of pretrial motions an additional sixty (60) days, or for whatever other period of time this Honorable

 Court deems appropriate.



                                                Respectfully submitted,


                                        By:     /S/ Daniel R. Schattnik
                                                Daniel R. Schattnik, #03122234 IL
                                                Attorney at Law
                                                3 South 6th Street
                                                Wood River, IL 62095
                                                (618) 258-1800

                                                E-Mail: schattnik@gmail.com




                                                   2
Case: 4:19-cr-00764-JAR-NCC Doc. #: 108 Filed: 01/19/21 Page: 3 of 3 PageID #: 237




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

 UNITED STATES OF AMERICA,                             )
                                                       )
           Plaintiff,                                  )
 vs.                                                   )    No. 19-cr-764
                                                       )
 Surrayah Hill,                                        )
                                                       )
       Defendant.                                      )

                                     CERTIFICATE OF SERVICE

           I certify that on 19th day of January, 2021 the foregoing was filed electronically with the Clerk

 of the Court to be served by operation of the Court’s electronic filing system upon all counsel of

 record.



                                                     /S/ Daniel R. Schattnik
                                                   Daniel R. Schattnik, #03122234 IL




                                                      3
